Case 1:21-cv-06231-RBK-AMD Document 33 Filed 06/03/21 Page 1 of 4 PagelID: 138

File No. 30516-0001-JCG

PARKER McCAY P.A.

By: John C. Gillespie, Esquire

9000 Midlantic Drive, Suite 300

P.O. Box 5054

Mount Laurel, New Jersey 08054

(856) 596-8900

jgillespie@parkermccay.com

Attorneys for Defendants, Ronald A. Cundey, in his official
capacity as Chief of Police of the Harrison Township Police
Department and John Polillo, in his official capacity as Chief
of Police of the Glassboro Police Department

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

HONORABLE ROBERT B. KUGLER
SANDRA KENDRICK, CAROL
KINKADE, NANCY MERRITT,
BOB'S LITTLE SPORT SHOP, CIVIL ACTION NO. 21-cv-06231-RMB-AMD
INC., ASSOCIATION OF NEW
JERSEY RIFLE & PISTOL CLUBS,
INC., NEW JERSEY SECOND
AMENDMENT SOCIETY, COALITION
OF NEW JERSEY FIREARM OWNERS, CIVIL ACTION
FIREARMS POLICY COALITION,
and SECOND AMENDMENT
FOUNDATION, INC.

Plaintiffs,
Vv.

GURBIR GREWAL, in his
official capacity as Attorney
General of New Jersey;
PATRICK J. CALLAHAN, in his
official capacity as
Superintendent of the New
Jersey Division of State
Police; MICHAEL GAIMARI, in
his official capacity as
Chief of Police of the
Bridgeton Police Department,
RONALD A. CUNDEY, in his
official capacity as Chief of
Police of the Harrison
Township Police Department,
and

 
Case 1:21-cv-06231-RBK-AMD Document 33 Filed 06/03/21 Page 2 of 4 PagelID: 139

 

JOHN POLILLO, in his official
capacity as Chief of Police
of the Glassboro Police
Department,

Defendants.

 

 

 

NOTICE OF MOTION TO DISMISS PLAINTIFFS’ COMPLAINT PURSUANT TO
FED. R. CIV. P. 12(b) (6) ON BEHALF OF DEFENDANTS, RONALD A.
CUNDEY, in his official capacity as Chief of Police of the
Harrison Township Police Department and JOHN POLILLO, in his
official capacity as Chief of Police of the Glassboro Police

 

 

Department
TO:
David Douglas Jensen, Esquire Daniel I. Schmutter, Esquire
David Jensen PLLC Hartman & Winnicki, P.C.
33 Henry Street, Suite 420 74 Passaic Street
Beacon, NY 12508 Ridgewood, NJ 07450

Attorney for Plaintiffs
Attorneys for Plaintiff,
and Association of NJ Rifle &
Pistol Clubs, Inc.

David H. Thompson, Esquire
Peter A. Patterson, Esquire
Joseph O. Masterman, Esquire
Cooper & Kirk, PLLC

1523 New Hampshire Avenue, N.W.
Washington, DC 20036

Pro Hac Vice Attorneys for
Plaintiffs

Sandra Kendrick, Carol Kinkade,
Nancy Merritt, Bob's Little
Sport Shop, Inc., Association
Of New Jersey Rifle & Pistol
Clubs, Inc., New Jersey Second
Amendment Society, Coalition Of
New Jersey Firearm Owners,
Firearms Policy Coalition, And
Second Amendment Foundation,
Inc.

 

 

 

 
Case 1:21-cv-06231-RBK-AMD Document 33 Filed 06/03/21 Page 3 of 4 PagelD: 140

PLEASE TAKE NOTICE that on July 6, 2021, at 9:00 a.m., or
as soon thereafter as counsel for may be heard, the undersigned
attorneys for Defendants, Ronald A. Cundey, in his official
capacity as Chief of Police of the Harrison Township Police
Department and John Polillo, in his official capacity as Chief
of Police of the Glassboro Police Department, will apply to the
United States District Court of New Jersey, Mitchell H. Cohen
U.S. Courthouse, 1 John F. Gerry Plaza, P. O. Box 2792, Camden,
New Jersey, 08101, for an Order dismissing Plaintiffs’ Complaint
pursuant to Fed. R. Civ. P. 12(b) (6). Attached hereto in
support of this Motion to Dismiss, is the Brief and a proposed

form of Order.

PARKER McCAY P.A,.

Attorneys for Defendants,

Ronald A. Cundey, in his official
capacity as Chief of Police of the
Harrison Township Police Department and
John Polillo, in his official capacity
as Chief of tice of the Glassboro
Police Departmen

 

JOHN Cc. Ch ESQUIRE

Dated: June 3, 2021
Case 1:21-cv-06231-RBK-AMD Document 33 Filed 06/03/21 Page 4 of 4 PagelD: 141

I hereby certify that the original Notice of Motion and an
original proposed form of Order were served and filed pursuant

to the Federal Rules of Civil Procedure and the Local District

Court Rules.
BY: (Aix
JOHN C. GILLESPIE, ESQUIRE

Dated: June 3, 2021
4822-0246-6023, v. 1
